PER CURIAM.
We grant defendant a belated appeal of an order denying his postconviction motion filed pursuant to Florida Rule of Criminal Procedure 3.850. Viqueira v. Roth, 591 So.2d 1147 (Fla. 3d DCA 1992). We reverse the order summarily denying defendant a belated appeal of the order of revocation of probation violation and sentence. Defendant filed a facially sufficient motion asserting that his trial counsel failed to file a timely notice of appeal from the judgment despite defendant’s request. Jones v. State, 637 So.2d 992 (Fla. 3d DCA 1994); Hudson v. State, 596 So.2d 1213 (Fla. 1st DCA 1992). Accordingly, we reverse and remand for an evidentiary hearing as to whether defendant timely requested his attorney to file a notice of appeal or for the court to attach portions of the record demonstrating that defendant is not entitled to relief.
Reversed and remanded.